Title: From George Washington to Patrick O’Flynn, 15 April 1798
From: Washington, George
To: O’Flynn, Patrick



Sir,
Mount Vernon 15th April 1798

About the middle of August, the term of my present Miller will expire, and it is not probable the agreement will be renewed; first, because he wants to have his wages raised, next, because the work of the Mill will not afford it; & lastly, because though a good Miller, he is far from being an industrious man.
The wages, & allowances I now give, and am willing to continue, are $166⅔ pr Ann: flour—Meat—fish, ⟨illegible⟩ ample; but the quantity of each to be specified to prevent disputes. A Cow to afford

Milk, & wood sufficient, to be laid at his door; A house (& Garden adjoining) close by the Mill, & a Coopers shop at a convenient distance from it, all adequate to the wants of a person in that line.
Knowing that no place is more likely to furnish a good Miller than Brandywine, and that you must be acquainted with the Millers there on whose recommendation of one you could depend, I give you the trouble of receiving this letter, praying you to make the enquiry, & to inform me of the result.
You will perceive, that I have no call for a Miller until the middle of August; of course no engagement is to be entered into until you hear from me again; but it is essential I should be informed (and soon after the result of your enquiries are known) whether a good Miller, who can be recommended for his honesty sobriety & industry could be had; whether one would engage to be here by the middle of August, and on the terms before mentioned.
My Mill stands at the head of a Creek about nine miles below Alexandria, and is accessable by Boats; the Packets, therefore, which ply between that place & Philadelphia pass within view of it; & afford a ready, easy & cheap conveyance for Passengers between the two. I should prefer a married man with a small family to a single person—I hope your family are well—I am Sir Your very Hble Servant

Go: Washington

